Bridges, J.
(dissenting) — I think the judgment should be affirmed. It has always been held by this court that it is proper for the court to instruct the jury that the verdict cannot exceed the amount stated in the complaint. In the case of Goldthorpe v. Clark-Nickerson Lumber Co., 31 Wash. 467, 71 Pac. 1091, Judge Dunbar, in speaking of such an instruction, said that:
“It was a simple statement as to the limitation of recovery under the complaint, and an instruction that is not only proper, but necessary, to be given to the jury in all cases of this character. ’ ’
*572In the case of Cole v. Seattle, R. etc. R. Co., 42 Wash. 462, 85 Pac. 3, the identical question we are now discussing was raised and decided. There the court instructed the jury that they might, if the evidence warranted, allow damages for medical services incurred by the plaintiff in an amount not exceeding one hundred dollars. Exception to this instruction was taken because there was no evidence showing damages in this regard in an amount in excess of seventy dollars. The court said:
“As we understand appellant’s contention, it insists that these instructions were an intimation or suggestion to the jury that there was evidence sufficient to warrant a finding of $100 for medical services . . . We do not think the instructions were improper or susceptible of any such construction. In his complaint respondent alleged damages for medical services incurred in the sum of $100 . . . and all the court did was to limit the recovery to the amounts alleged, without any suggestion as to any sum which the evidence authorized or that should be allowed.”
Nor do I agree with the majority opinion that the case of Crandall v. Puget Sound T., L. & P. Co., 77 Wash. 37, 137 Pac. 319, lays down any contrary rule. The instruction there involved did not caution the jury, as the one here did, that it could in no event find for an amount in excess of that shown by the testimony.
The instruction here simply told the jury that they might find for the plaintiff in such amount as was shown by the testimony, not exceeding, however, the amounts alleged in the complaint, to wit, five hundred dollars on account of the barn and one thousand dollars on account of the ditches.
I believe it is the common practice of trial courts in this state to give instructions of this kind. To require those courts at all times to keep in mind the details of all the testimony and instruct the jury, at *573its peril, as to the maximum amount of recovery testified to by any and all the witnesses, is, in my judgment, to impose on them unnecessary burdens in the performance of which many reversible errors will be committed. But the opinion of the court answers this argument by saying that, under such circumstances, all the court need do is “to instruct the jury that, as to each certain item, they ■ should not return a verdict in an amount in excess of the amount testified to by any witness,” and in no event more than is demanded by the complaint. This is exactly what was done by the court in this instance, for it instructed that the amount of the verdict must be controlled by the testimony, and that must, of course, mean that the verdict must not exceed the highest estimate given by any witness. If the trial court had not told the jury that their verdict must be within the testimony, then the objection would have been well taken.
I think the cases cited by the court in support of its views are, for the most part, distinguishable from the case at bar. For illustration, the instruction in the case of Emerson-Brantingham Imp. Co. v. England, supra, was held erroneous, “in not limiting the damages to the elements which the jury were authorized to consider.” In the Morris v. Williford case, supra, the court told the jury that they could not return a verdict for more than one hundred ninety-three dollars, the amount sued for, when the evidence showed a damage of only one hundred twenty-six dollars. But it does not appear that the instruction gave the jury to understand that, in any event, it was to give no greater damage than that shown by the evidence.
I think the instruction given in this case was proper and that the judgment should be affirmed.
Parker, C. J., Fullerton, and Tolman, JJ., concur with Bridges, J.